DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/22/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 2-4 as set forth in the Non-Final Rejection filed 11/23/20 is overcome by the cancellation of the claims.

4.	The objection to Claims 1 and 7-10 as set forth in the Non-Final Rejection filed 11/23/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Yabe et al. (JP 2006-199679 A) as set forth in the Non-Final Rejection filed 11/23/20 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (WO 2016/158540 A1) as set forth in the Non-Final Rejection filed 11/23/20 is herein amended due to the Applicant’s amendments.

Claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Yabe et al. (JP 2006-199679 A) as set forth in the Non-Final Rejection filed 11/23/20 is overcome by the cancellation of the claims.

Examiner’s Note
8.	The Examiner has relied upon the Machine Translation of priority document publication JP 6627508 B2 as the English equivalent of WIPO publication WO 2015/022835 A1 (herein referred to as “Oshiyama et al.”).

9.	The Examiner has relied on national phase publication US 2018/0053901 A1 as the English equivalent of WIPO publication WO 2016/158540 A1 (herein referred to as “Yoshida et al.”).

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (WO 2016/158540 A1).
Yoshida et al. discloses the following fluorescent compound for use in an organic electroluminescent (EL) device (Abstract):

    PNG
    media_image1.png
    319
    398
    media_image1.png
    Greyscale

(page 26) such that D1-5 = carbazolyl group and A1 = nitrogen-containing aromatic six-membered ring group substituted by an optionally substituted aryl group (phenyl-substituted triazinyl) of formula (29) as defined by the Applicant.  It is also the position of the Office that the above compound as disclosed by Yoshida et al. would inherently read on the photophysical parameters and recited by the Applicant.  Evidence is provided by the fact that the above compound is fully encompassed by Applicant’s Formula (29) comprising N-carbazolyl and phenyl-substituted triazinyl groups, both of which are the Applicant’s preferred electron-donating and electron-withdrawing groups for the π-conjugated compound, respectively (see [0045], [0184]-[0185] of the Applicant’s national phase publication); notice also that the above compound as disclosed by Yoshida et al. is equivalent to the Applicant’s preferred inventive compound T-200 (see page 47 of the Applicant’s national phase publication).

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oshiyama et al. (WO 2015/022835 A1).
	Oshiyama et al. discloses the following fluorescent compound for use in an organic electroluminescent (EL) device (Abstract):

    PNG
    media_image2.png
    231
    350
    media_image2.png
    Greyscale

(page 42) such that D1-3 = carbazolyl group and A2 = unsubstituted nitrogen-containing aromatic six-membered ring group (pyridazinyl) of formula (30) as defined by the Applicant.  Oshiyama et al. discloses that its inventive (fluorescent) compounds have an energy difference between the lowest excited singlet state and the lowest excited triplet state of less than 0.5 eV ([0063]).  It is also the position of the Office that the above compound as disclosed by Oshiyama et al. would inherently read on the photophysical parameters and recited by the Applicant.  Evidence is provided by the fact that the above compound is fully encompassed by Applicant’s Formula (30) comprising N-carbazolyl and pyridazinyl groups, both of which are the Applicant’s preferred electron-donating and electron-withdrawing groups for the π-conjugated compound, respectively (see [0045], [0184]-[0185] of the Applicant’s national phase publication).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (JP 2006-199679 A).
	Yabe et al. discloses the following compound as (charge-transporting) material for use in an organic electroluminescent (EL) device (Abstract):

    PNG
    media_image3.png
    150
    183
    media_image3.png
    Greyscale

(page 29).  Yabe et al. discloses its inventive compounds are encompassed by the following formula:

    PNG
    media_image4.png
    239
    354
    media_image4.png
    Greyscale

([0001]) where Cz1-2 = carbazole group, Z = linking group capable of conjugating the nitrogen atoms of Cz1-2, and Q represents a direct bonded connected to G ([0028]):

    PNG
    media_image5.png
    172
    300
    media_image5.png
    Greyscale

where ring B1 = 6-membered aromatic heterocycle having N atoms as hetero atoms (with n = 1-3) ([0028]).  However, Yabe et al. does not explicitly disclose a π-conjugated compound according to any of the formulae as recited by the Applicant.  Nevertheless, it would have been obvious to modify the above compound as disclosed by Yabe et al. such that D1-3 = carbazolyl group and A2 = nitrogen-containing aromatic six-membered ring group substituted by an optionally substituted aryl group (phenyl-substituted triazinyl) of formula (30) as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the two substituent groups (as shown in the dotted box above), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Yabe et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.  
It is also the position of the Office that the above compound as disclosed by Yabe et al. would inherently read on the photophysical parameters and recited by the Applicant.  Evidence is provided by the fact that the above compound is fully .

Response to Arguments
16.	Applicant’s arguments on pages 13-21 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786